UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 1-9876 Weingarten Realty Investors (Exact name of registrant as specified in its charter) TEXAS 74-1464203 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 (Address of principal executive offices) (Zip Code) (713) 866-6000 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NO x As of April 29, 2011, there were 120,746,998 common shares of beneficial interest of Weingarten Realty Investors, $.03 par value, outstanding. 1 TABLE OF CONTENTS PART I. Financial Information: Page Number Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Equity for the Three Months Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II. Other Information: Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Exhibit Index 41 2 PART I-FINANCIAL INFORMATION ITEM 1.Financial Statements (unaudited) WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Revenues: Rentals, net $ $ Other Total Expenses: Depreciation and amortization Operating Real estate taxes, net Impairment loss General and administrative Total Operating Income Interest Expense, net ) ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Gain on Land and Merchant Development Sales Benefit (Provision) for Income Taxes ) Income from Continuing Operations Operating (Loss) Income from Discontinued Operations ) 31 Gain on Sale of Property from Discontinued Operations (Loss) Income from Discontinued Operations ) 31 Gain on Sale of Property 98 Net Income Less:Net Income Attributable to Noncontrolling Interests ) ) Net Income Adjusted for Noncontrolling Interests Dividends on Preferred Shares ) ) Net Income Attributable to Common Shareholders $ $ Earnings Per Common Share - Basic: Income from continuing operations attributable to common shareholders $ $ (Loss) income from discontinued operations Net income attributable to common shareholders $ $ Earnings Per Common Share - Diluted: Income from continuing operations attributable to common shareholders $ $ (Loss) income from discontinued operations Net income attributable to common shareholders $ $ Comprehensive Income: Net Income $ $ Net unrealized gain on derivatives Amortization of loss on derivatives Comprehensive Income Comprehensive Income Attributable to Noncontrolling Interests ) ) Comprehensive Income Adjusted for Noncontrolling Interests $ $ See Notes to Condensed Consolidated Financial Statements. 3 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share amounts) March 31, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property, net * Investment in Real Estate Joint Ventures and Partnerships, net Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $11,793 in 2011 and $10,137 in 2010) * Cash and Cash Equivalents * Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net * $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2011 and 2010; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2011 and 2010; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2011 and 2010; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 275,000; shares issued and outstanding: 120,711 in 2011 and 120,492 in 2010 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Equity Total $ $ *Consolidated Variable Interest Entities' Assets and Liabilities included in the above balances (See Note 3): Property, net $ $ Accrued Rent and Accounts Receivable, net Cash and Cash Equivalents Debt, net See Notes to Condensed Consolidated Financial Statements. 4 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and debt discount Impairment loss Equity in earnings of real estate joint ventures and partnerships, net ) ) Gain on land and merchant development sales ) Gain on sale of property ) ) Distributions of income from real estate joint ventures and partnerships Changes in accrued rent and accounts receivable, net Changes in other assets, net ) ) Changes in accounts payable, accrued expenses and other liabilities, net ) ) Other, net Net cash provided by operating activities Cash Flows from Investing Activities: Investment in property ) ) Proceeds from sale and disposition of property, net Change in restricted deposits and mortgage escrows ) Notes receivable from real estate joint ventures and partnerships and other receivables: Advances ) ) Collections Real estate joint ventures and partnerships: Investments ) ) Distributions of capital Net cash (used in) provided by investing activities ) Cash Flows from Financing Activities: Proceeds from issuance of common shares of beneficial interest, net Principal payments of debt ) ) Changes in unsecured revolving credit facilities Common and preferred dividends paid ) ) Debt issuance costs paid ) ) Other, net ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1 Cash and cash equivalents at March 31 $ $ See Notes to Condensed Consolidated Financial Statements. 5 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except per share amounts) Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends Accumulated Other Comprehensive Loss Noncontrolling Interests Total Balance, January 1, 2010 $
